DETAILED ACTION
Prosecution History
Claims 1 - 20 are pending.
Claims 1 – 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and system for acquiring medical insurance coverage information, where, in combination with other recited features, includes acquiring a medical insurance coverage identifier from a clearinghouse/intermediary.
The claims recite an abstract idea identified as processing information through a clearinghouse to acquire medical insurance coverage information for presentation in a human readable format, and for storage, which, under the 2019 PEG, may be considered a method of organizing human activity – i.e. managing interactions between people. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite converting or transforming inquiries from a first data format to a data format compatible with a payer organization, and transforming responses in the reverse by allowing eligibility inquiries to be received, and responses to be sent, regardless of the format in which the inquiry was made, or the format required by the payer organization. 

The most remarkable prior art of record is as follows:
Lutzen et al.: U.S. Publication Number 2005/0288964 A1
Singhal: U.S. Publication Number 2006/0106941 A1
Daniels et al.: U.S. Patent Number 5,758,126 A
DiRienzo: U.S. Publication Number 2007/0260493 A1
Wester: U.S. Publication Number 2006/0184397 A1
Seib: U.S. Publication Number 2007/0106607 A1
Keen: U.S. Publication Number 2008/0228528 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                    Date: 9 September, 2021